This is an appeal on questions of law and fact from the Common Pleas Court of Hamilton county, Ohio. The action seeks to enjoin the prosecution of another action in the same court to recover possession of certain real estate. The basis upon which the injunction is sought is that the action is a vexatious attempt to relitigate issues that have already been finally determined adversely to the defendant in another action between the same parties.
We deem it unnecessary to determine whether the issues raised in the action sought to be enjoined are res judicata, as we are of the opinion that, even assuming such to be the case, the plaintiffs have failed to show a case for maintaining an independent action to enjoin such other action.
Under our system of pleading, the plaintiffs in this action may assert, as defendants and cross-petitioners in the action sought to be enjoined, all their right based on the former judgment that they could in this independent action. *Page 270 
By Section 11315, General Code, it is provided that:
"The defendant may set forth in his answer as many grounds of defense, counter-claim and set-off as he may have, whether such as heretofore have been denominated legal or equitable, or both. But the several defenses must be consistent with each other, and each must refer in an intelligible manner to the cause of action which it is intended to answer."
Under the broad sweep of this section, the plaintiffs in this case, may as defendants in the other action, assert their claim of res judicata to defeat the cause of action of the plaintiff, and may secure an injunction against future actions as fully and to the same extent as the court would be justified in granting in this action.
For these reasons, we concede that the plaintiffs have failed to establish a case for relief in this action and that the action should be dismissed at the cost of the plaintiffs.
Action dismissed.
HAMILTON, P.J., MATTHEWS and ROSS, JJ., concur.